
	

114 S900 IS: Used Car Safety Recall Repair Act
U.S. Senate
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 900
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2015
			Mr. Blumenthal (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require auto dealers to fix outstanding safety recalls before selling or leasing a used
			 passenger motor vehicle.
	
	
 1.Short titleThis Act may be cited as the Used Car Safety Recall Repair Act. 2.Used passenger motor vehicle consumer protectionSection 30120 of title 49, United States Code, is amended by adding at the end the following:
			
 (k)Limitation on Sale or Lease of Used Passenger Motor Vehicles(1)A dealer may not sell or lease a used passenger motor vehicle until any defect or noncompliance determined under section 30118 with respect to the vehicle has been remedied.
 (2)Paragraph (1) shall not apply if— (A)the recall information regarding a used passenger motor vehicle was not accessible at the time of sale or lease using the means established by the Secretary under section 31301 of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 30166 note); or
 (B)notification of the defect or noncompliance is required under section 30118(b), but enforcement of the order is set aside in a civil action to which 30121(d) applies.
 (3)Notwithstanding section 30102(a)(1), in this subsection— (A)the term dealer means a person that has sold at least 10 motor vehicles to 1 or more consumers during the most recent 12-month period; and
 (B)the term used passenger motor vehicle means a motor vehicle that has previously been purchased other than for resale. (4)By rule, the Secretary may exempt the auctioning of a used passenger motor vehicle from the requirements under paragraph (1) to the extent that the exemption does not harm public safety.
					.
 3.Effective dateThis Act shall take effect on that date that is 18 months after the date of the enactment of this Act.
		
